Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 1/11/2021, that amended claims 19-24, 26, 28, 31-33 and 35, is acknowledged.
	Claims 1-35 are pending.
Priority
	The instant application is a 371 of PCT/US2019/040264, filed 7/2/2019, which claims priority to provisional application 62/695,614, filed 7/9/2018.

Information Disclosure Statement
The information disclosure statement (IDS) dated 4/12/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 20 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
.
Claims 20 and 34 recite the limitation "the breast" in lines 2 and 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent 9,687,528 to Hoffman (IDS).
Hoffman ‘528 teaches:

    PNG
    media_image1.png
    194
    414
    media_image1.png
    Greyscale
.
Administration of the composition to a mammal is taught (claim 7).
Lidocaine is taught as a compound for use in the composition (Col. 8, lines 14-21).
The compositions can comprise 0.1-40% of nonaethylene glycol monododecyl ether (Col. 4, lines 3-14).  The compositions can comprise 0.01-10% of 1-methyl-2-pyrrolidinone (Col. 4, lines 50-60).  The ratio of nonaethylene glycol monododecyl ether to the 1-methyl-2-pyrrolidone is from 9:1 to 11:1, or from 10:1 (Col. 10-11, claims 4 and 6).
.
The limitation, “wherein the sclerosing agent and the penetrating agent are present in combination in an amount effective to reduce a size of a tumor in a subject,” in instant claim 4 appears to be met since the instant specification teaches the ratio of nonaethylene glycol monododecyl ether to the 1-methyl-2-pyrrolidone as 10:1 in Example 1 on page 28.  Furthermore, since the amounts claimed appear to be the same, the instant composition would work in any mammal.  

Claims 1-6, 9, 14, 17, 20-22, 24-25, 31-34 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by WO 2013/109610 to Hoffman (PTO-892), as evidenced by Sigma (PTO-892).

	The following cancers are taught: ovarian, breast, cervical, pancreatic, stomach, brain, liver, testicular, lung, leukemia, and lymphoma (pgs. 29-30, claims 56-57).
	A method of reducing cell proliferation is taught (pg. 30, claim 63).
	Reduction in the size of the tumor is taught (pg. 19, Table 1, pg. 20 paragraph 60).
	The subject is a mammal, the mammal is a human (pg. 29, claims 53 and 54).
Oral, nasal, subcutaneous, intravenous, intramuscular, transdermal, vaginal, rectal and transdermal administration is taught (pg. 10, paragraph 36). 
	As evidenced by Sigma, 1-methyl-2-pyrrolidone is anhydrous.  The CAS registry number for 1-methyl-2-pyrrolidone in Hoffman ‘610 is the same as that of Sigma.

    PNG
    media_image2.png
    550
    1149
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    800
    973
    media_image3.png
    Greyscale

	The limitation of instant claim 31 appears to be met since Table 1 on pages 18 and 19 of Hoffman ‘610 exemplifies significant reduction in tumor size and quantity, reduction in quantity .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,687,528 to Hoffman (IDS), as applied to claims 1-7, 9, 12-14 above, and further in view of US PG Pub 2009/0053290 to Sand (PTO-892).
Hoffman ‘528 is applied as discussed in the above 35 USC 102 rejection.
While Hoffman ‘528 teaches a composition for a mammal comprising a sclerosing agent, penetrating agent, alcohol, and acid, it differs from that of the instantly claimed invention in that it does not teach benzyl alcohol as the alcohol.
Sand ‘290 teaches transdermal drug delivery compositions and topical compositions for application on the skin (title).  
	Sand ‘290 teaches that benzyl alcohol can dissolve the bilayer membrane of the skin by dissolving the lipid portion of the structure, allowing the drug or compound dissolved in the benzyl alcohol better access to the inner layers of the skin.  Also, due to its bipolar nature, benzyl alcohol effects transdermal delivery better than other alcohols, such as ethanol (paragraph 58).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the ethanol of Hoffman ‘528 with the benzyl alcohol of Sand ‘290, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute ethanol with benzyl alcohol, with a reasonable expectation of success, because Sand ‘290 teaches benzyl alcohol’s transdermal delivery effect as better than ethanol’s because it allows the drug or compound dissolved in the benzyl alcohol better access to the inner layers of the skin.  Furthermore, it is prima facie obvious to substitute one known element, ethanol, for another, benzyl alcohol, to obtain the predictable result of a transdermal penetrant for an active ingredient.

s 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,687,528 to Hoffman (IDS), as applied to claims 1-7, 9, 12-14 above, and further in view of US PG Pub 2007/0269379 to Mitragotri (PTO-892).
Hoffman ‘528 is applied as discussed in the above 35 USC 102 rejection.
While Hoffman ‘528 teaches a composition for a mammal comprising a sclerosing agent, penetrating agent, alcohol, and acid, it differs from that of the instantly claimed invention in that it does not teach a sodium deoxycholate.
Mitragotri ‘379 teaches penetration enhancer combinations for transdermal delivery (title).  Linoleic acid and sodium deoxycholate are taught as interchangeable chemical penetration enhancers that are classic bilayer fluidizers (pgs. 37-38, claim 13, pgs. 6-7, paragraph 71).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the linoleic acid of Hoffman ‘528 with the sodium deoxycholate of Mitragotri ‘379, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to substitute linoleic acid with sodium deoxycholate, with a reasonable expectation of success, because Mitragotri ‘379 teaches them as interchangeable chemical penetration enhancers in transdermal compositions.  Furthermore, it is prima facie obvious to substitute one known element, linoleic acid, for another, sodium deoxycholate, to obtain the predictable result of a penetration enhancer for transdermal compositions.  

s 7-8, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/109610 to Hoffman (PTO-892) as applied to claims 1-6, 9, 14, 17, 20-22, 24-25, 31-34  above, and further in view of US PG Pub 2005/0075315 to Takeyama (PTO-892).
Hoffman is applied as discussed in the above 35 USC 102 rejection.
While Hoffman ‘610 teaches a method of reducing the size of a tumor, it differs from that of the instantly claimed invention, in that it does not teach benzyl alcohol. 
Takeyama ‘315 teaches benzyl alcohol as an anticancer agent (title and abstract).  Benzyl alcohol is a free radical scavenger which eliminates carcinogens such as nitrosamine and has a carcinogenesis inhibiting function (paragraph 4).  
	A method for treating a tumor is taught (paragraph 8).  
	Peroral or parenteral such as dermal, intramuscular and the like, administration is taught (paragraph 36).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the benzyl alcohol of Takeyama ‘315 to the composition of Hoffman ‘610, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add benzyl alcohol to the composition of Hoffman ‘610, with a reasonable expectation of success, because Takeyama ‘315 teaches benzyl alcohol for the treatment of tumors since it eliminates carcinogens and has a carcinogenesis inhibiting function, and because combining prior art elements, administration of benzyl alcohol for the treatment of tumors and administration of the composition of Hoffman ‘610 for the treatment of tumors, yields the predictable result of achieving a method of treating cancerous tumors.  

Claims 10-11, 15-16, 18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/109610 to Hoffman (PTO-892) as applied to claims 1-6, 9, 14, 17, 20-22, 24-25, 31-34  above, and further in view of US PG Pub 2017/0224730 (PTO-892).
Hoffman is applied as discussed in the above 35 USC 102 rejection.
While Hoffman ‘610 teaches a method of reducing a tumor comprising administering a composition comprising a sclerosing agent, penetrating agent and oleic acid, it differs from that of the instantly claimed invention, in that it does not teach sodium deoxycholate as the acid. 
Berenson ‘730 teaches anti-cancer compositions.  Sodium deoxycholate and oleic acid are taught as penetration enhancers or permeability enhancers that facilitate the delivery of the composition across biological barriers (paragraph 163).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the oleic acid of Hoffman ‘610 with the sodium deoxycholate of Berenson ‘730, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute oleic acid with sodium deoxycholate, with a reasonable expectation of success, because Berenson ‘730 teaches them as interchangeable penetration enhancers that facilitate the delivery of the  composition across biological barriers.  Furthermore, it is prima facie obvious to substitute one known element, oleic acid, for another, sodium deoxycholate, to obtain the predictable result of a penetration enhancer for transdermal compositions.  

s 12-13, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/109610 to Hoffman (PTO-892) as applied to claims 1-6, 9, 14, 17, 20-22, 24-25, 31-34  above, and further in view of Xing (IDS)
Hoffman is applied as discussed in the above 35 USC 102 rejection.
While Hoffman ‘610 teaches a method of reducing the size of a tumor, it differs from that of the instantly claimed invention, in that it does not teach lidocaine.
	Xing teaches that lidocaine induces apoptosis and suppresses tumor growth in human heptacellular carcinoma cells (title).  Lidocaine suppressing cell growth in parallel with inducing caspase-dependent apoptosis thought MAPK pathway.  Furthermore, lidocaine sensitizes hepatocellular carcinoma cells to cisplatin (pg. 879).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the lidocaine of Xing to the composition of Hoffman ‘610, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add lidocaine to the composition of Hoffman ‘610, with a reasonable expectation of success, because Xing teaches that lidocaine induces apoptosis and suppresses tumor growth and because combining prior art element, administration of lidocaine for the treatment of tumors and administration of the composition of Hoffman ‘610 for the treatment of tumors, yields the predictable results of achieving a method of treating cancerous tumors.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/109610 to Hoffman (PTO-892) as applied to claims 1-6, 9, 14, 17, 20-22, 24-25, 31-34  above, and further in view of US PG Pub 2018/0147219 to Muller (PTO-892) and Goldberg (PTO-892).

While Hoffman ‘610 teaches a method of reducing the size of a tumor, it differs from that of the instantly claimed invention, in that it does not teach intratumoral injection. 
Muller ‘219 teaches method of treating cancer.  Oral, intratumoral, transvascular, topical transdermal and other formulations are taught (paragraphs 56, 124, and 215).
	Goldberg teaches intratumoral therapy as a safer and more aggressive, higher dose, administration of toxic chemotherapy or immunotherapy directly to a tumor site.  Because conventional systemic chemotherapy involved prolonged and aggressive use of toxic multidrug protocols, dose-dependent drug toxicity often makes it impossible to achieve necessary therapeutic drug concentrations at primary and secondary sites of malignancy (pages 162-163).  High local drug concentrations with minimal system toxicity is a key potential benefit of intratumoral therapy (pg. 166).  
	Topical drug delivery may be regarded as a special type of localized tumor chemotherapy (pg. 165).  
	 It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the transdermal administration of Hoffman ‘610 with the intratumoral administration of Muller ‘219 and Goldberg, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute transdermal administration with intratumoral administration, with a reasonable expectation of success, because Muller’ 219 teaches transdermal and intratumoral as interchangeable modes of administration for cancer treating compositions and because Goldberg teaches intratumoral administration as a safer and more aggressive, higher dose, administration of toxic chemotherapy or immunotherapy directly to a tumor site. It is furthermore noted that the .


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/109610 to Hoffman (PTO-892) and US PG Pub 2017/0224730 to Berenson (PTO-892), as applied to claims 1-6, 9-11, 14-18, 20-22-25, and 31-34 above, and further in view of US PG Pub 2005/0075315 to Takeyama (PTO-892).
Hoffman and Berenson ‘730 are applied and combined as discussed in the above 35 USC 103 rejection.
While Hoffman ‘610 teaches a method of reducing the size of a tumor by administering a composition comprising sodium deoxycholate, nonaethylene glycol monododecyl ether and anhydrous 1-methyl-2-pyrrollidinone, it differs from that of the instantly claimed invention, in that it does not teach benzyl alcohol.
Takeyama ‘315 teaches benzyl alcohol as an anticancer agent (title and abstract).  Benzyl alcohol is a free radical scavenger which eliminates carcinogens such as nitrosamine and has a carcinogenesis inhibiting function (paragraph 4).  
	A method for treating a tumor is taught (paragraph 8).   
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the benzyl alcohol of Takeyama ‘315 to the composition of Hoffman ‘610 and Berenson ‘730, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add benzyl alcohol to the composition of Hoffman ‘610 and Berenson ‘730, with a reasonable expectation of success, .  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/109610 to Hoffman (PTO-892) as applied to claims 1-6, 9, 14, 17, 20-22, 24-25, 31-34  above, and further in view of RevereHealth (PTO-892).
Hoffman is applied as discussed in the above 35 USC 102 rejection.
While Hoffman ‘610 teaches a method of treating a tumor, it differs from that of the instantly claimed invention, in that it does not teach a noncancerous tumor.
RevereHealth teaches that in some cases, benign tumors are treated with medications or radiation therapy.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the methods of Hoffman ‘610 to the treatment of noncancerous tumors, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to apply the methods of Hoffman ‘610 to treat noncancerous tumors, with a reasonable expectation of success, because RevereHealth teaches that benign tumors can be treated with medication and Hoffman ‘610 teaches their methods as significantly reducing the quantity and size of tumors (pg. 19, Table 1 and pg. 20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-4, 7, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,786,574. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘574 claims a composition comprising nonaethylene glycol monododecyl ether, 1-methyl-2-pyrrolidinone, a C2-10 alkyl alcohol, and a therapeutic agent. 

Claims 1-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 36, 40, 42 and 44 of copending Application No. 17/116,682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘682 claims a method of treating cancer in a patient in need thereof, comprising contacting said patient’s cancer cells with an effect amount of a pharmaceutic composition comprising a surfactant, a bile acid or bile acid salt, such as sodium deoxycholate, nonaethylene glycol monododecyl ether, anhydrous 1-methyl-2-pyrrollidinone and benzyl alcohol.

Claims 1-7, 14, 17, 21-22, 24-26, 28-29, 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 11-12, 14, 16, 49, 53-54, 59, 62-63 of copending Application No. 16/646,717 (reference application). Although the 

Claims 1-7 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 16-30 of copending Application No. 16/293,165 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘165 claims a composition comprising nonaethylene glycol monododecyl ether, 1-methyl-2-pyrrolidione, an alcohol, an acid and a therapeutic agent.  
The final three double patenting rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622